DETAILED ACTION
This action is in response to the original filing on 02/19/2020.  Claims 1-12 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4-12 objected to because of the following informalities:  
Claim 1 [line 12] recites ‘the direction identified by the identifying unit’; however, it should recite - - a direction identified by the identifying unit - -.
Claims 4-6 recite ‘a predetermined direction’; however, they should recite - - the predetermined direction - -.
Claim 5 [line 4] recites ‘the adjustment screen corresponding to the processing apparatus captured by the imaging unit’; however, it should recite - - an adjustment screen corresponding to the processing apparatus captured by the imaging unit - -.
Claim 6 [line 4] recites ‘the adjustment screen only corresponding to the part captured by the imaging unit on the display unit’; however, it should recite - - an adjustment screen only corresponding to the part captured by the imaging unit on the display unit - -.
Claim 6 [line 4] recites ‘the part captured by the imaging unit’; however, it should recite - - a part captured by the imaging unit - -.
Claims 7-12 recite ‘the adjustment screen of the combination weighing apparatus’; however, they should recite - - an adjustment screen of the combination weighing apparatus - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites
[line 2], a plurality of processing apparatuses
[line 5], an imaging unit having portability and configured to capture an image of the processing apparatus
[line 9], the processing apparatus
[line 14], the processing apparatus captured by the imaging unit
The relationship between these elements is unclear.  For the purposes of examination, these limitations are interpreted as:
[line 2], a plurality of processing apparatuses
[line 5], an imaging unit having portability and configured to capture an image of a processing apparatus
[line 9], the processing apparatus
[line 14], a processing apparatus captured by the imaging unit

Regarding claims 2-12, claims 2-12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  Claims 3-12 further recite “processing apparatus” limitations which are likewise rejected and interpreted.

Regarding claim 2, claim 2 recites “wherein the display unit displays a real space in the factory and the adjustment screen so as to overlap each other”.  It is unclear as to which preceding limitations ‘so as to overlap each other’ is intended to refer.  For the purposes of examination, these limitations are interpreted as:
wherein the display unit displays a real space in the factory and the adjustment screen to overlap

Regarding claim 3, claim 3 recites “transmit the operation parameter input through the input unit.”  The relationship between the “an input unit configured to input the operation parameter in the adjustment screen”, the “operation parameter” of claim 1, and the operation parameter input through the input unit is unclear.  It is further unclear whether the transmitting occurs through the input unit.  For the purposes of examination, this limitation is interpreted as:
transmit the operation parameter to the processing apparatus

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 20160247324 A1, published 08/25/2016), hereinafter Mullins, in further view of Schmirler et al. (US 20180131907 A1, published 05/10/2018), hereinafter Schmirler.  Examiner Note: Disclosure in Schmirler used for rejection is supported in provisional application 62419061 filed on 11/08/2016.
	
	Regarding claim 1, Mullins teaches the claim comprising:
A work assistance system that assists a worker working in a factory equipped with a plurality of processing apparatuses, the work assistance system comprising (Mullins Figs. 1-15; [0040], a user 102 may utilize the viewing device 101 to view a physical object (e.g., factory machine) in a local real world environment such as at a factory 103; [0055], machines located within a same plant; [0095], once the viewing device 101 retrieves the virtual content, the viewing device 101 renders the virtual content in the display 204 as shown in operation 716; the viewing device may generate a video clip, shown from the same point of view of the viewing device 101, showing how to fix the factory machine 114, or render a three-dimensional virtual objects showing which parts are needed to fix the factory machine):
a display unit having portability and configured to display information provided to the worker, an imaging unit having portability and configured to capture an image of the processing apparatus (Mullins Figs. 1-15; [0109], the viewing device 101 may include a head mounted device having a camera 1102 and a display 1104; the viewing device 101 may be pointed at a physical object 1110; the camera 1102 captures an image of the physical object 1110 and displays virtual content 1108 related to the physical object 1110 (and related to current conditions of the viewing device 101 and/or the physical object 1110) in the transparent display 1104; [0034], the HMD may include a screen to display the retrieved virtual content in relation to an image of the physical object captured by a camera and displayed on a display screen of the HMD; in another example embodiment, the HMD includes a transparent display that can display the retrieved virtual content in relation to a position and an orientation of the HMD relative to the physical object, as viewed by a user through the transparent display) ;
a display controller configured to control a content of information displayed on the display unit (Mullins Figs. 1-15; [0022], the viewing device may locally render the virtual object based on a position of the viewing device relative to the physical object; [0032], the AR content may be associated to a corresponding geographical location, a process a user is performing (e.g., fixing an engine), ambient information (e.g., humidity and temperature), a tagged location ; 
and an identifying unit configured to identify from which direction the processing apparatus is captured by the imaging unit, based on data captured by the imaging unit, wherein when the direction identified by the identifying unit is a predetermined direction, the display controller causes the display unit to display an adjustment screen for adjusting an operation of the processing apparatus captured by the imaging unit (Mullins Figs. 1-15; [0022], the virtual object may be associated with a physical object perceived with the camera of the viewing device; the AR application identifies the visual reference from an image or video frame of the physical object and retrieves the virtual object associated with the visual reference or captured image of the physical object; the viewing device may locally render the virtual object based on a position of the viewing device relative to the physical object; the virtual object may include a three-dimensional virtual object or a two-dimensional virtual object; two-dimensional virtual object may include a two-dimensional view of a dialog box, menu, or statistics information related to the physical object; [0025], identifiers include a QR code or other visual identifying reference, such as feature points, that can be visually scanned using the camera of the HMD; [0034], the HMD determines identifiers in the image or video frame of the physical object and identifies the physical object based on the identifiers and tracking data; the HMD may include a screen to display the retrieved virtual content in relation to an image of the physical object captured by a camera and displayed on a display screen of the HMD; [0050], the viewing device 101 may include sensors 202; [0051], the sensors 202 may include rear facing cameras and front facing cameras in the viewing device 101; [0063], a position and orientation of the viewing device 101 as determined by sensors 202; [0073], cameras in sensors 202 can determine the line of sight of the viewing device 101; the virtual content generating module 504 displays the three-dimensional virtual object from different angles based on position of the camera of the 
However, Mullins fails to expressly disclose an adjustment screen for adjusting an operation parameter.  In the same field of endeavor, Schmirler teaches:
an adjustment screen for adjusting an operation parameter (Schmirler Figs. 1-24; [0052], superimposing data values or indicators on a user's view of a machine or automation system through the user's wearable computer; [0053], the presentation system can obtain “real world” images of an industrial automation device having at least one object via a wearable appliance having at least one image sensory input; the system complements the real-world images on the appliance with virtual or augmented reality images, data, and the like that are associated with at least one identified object of the industrial automation system; the real world industrial automation device or the at least one identified object can be displayed on the appliance together with a virtual/augmented attribute display of the real world industrial automation device or the at least one object; the virtual or augmented reality presentations can include controls, human machine interface; [0055], devices can include individual devices such as controllers, human machine interface (HMI) devices, and motor drives, as well as collections of devices that are housed in a control panel or that make up a controlled industrial machine or system; the VR/AR presentation system can customize the presentations 204 based on a user's current context, line of sight; [0056], as a user is viewing an automation system, machine, or industrial device through a wearable computer, the VR/AR presentation system can monitor the wearable computer to determine the user's location relative to the automation system, the user's current line of sight or field of view, and/or other contextual information indicative of the user's relationship to the automation system; based on the determined identity of the automation system currently being viewed by the user, the VR/AR presentation system can determine current status information for devices and/or machines that make up the automation system, or for a process being carried out by the automation system; the VR/AR presentation system can 


Regarding claim 3, Mullins in view of Schmirler teaches all the limitations of claim 1, further comprising:
the adjustment screen (Mullins Figs. 1-15; [0033], an authoring user of a HMD may generate custom content or may select from a library or repository of AR content stored on the HMD; the authorizing user of the HMD may create interactive content or a static menu of information identifying the physical object (e.g., apparatus) being viewed or pointed to by the HMD; the virtual content may include interactive virtual functions associated with functions of the physical object (e.g., a virtual red button when activated stops the particular machine); the virtual content may also display dynamic information, such as status update (e.g., virtual green light to indicate that the machine is operating as expected)
Schmirler further teaches:
an input unit configured to input the operation parameter in the adjustment screen; and a communication unit configured to transmit the operation parameter input through the input unit to the processing apparatus (Schmirler Figs. 1-24; [0053], the virtual or augmented reality presentations can include controls, human machine interface; [0068], device communication component 406 can be configured to exchange data between the wearable appliance 206 and industrial devices via an industrial network on which the devices reside; [0120], the presentation can take the form of a virtual control panel corresponding to the device; the virtual control panel may be a predefined virtual panel having a similar layout and functions as those of an actual control panel associated with the device or system; [0114], device communication component 406 of the wearable appliance 206 supports a communication stack 1210 that allows direct communication between the wearable appliance 206 and industrial controller 1204 (and other industrial devices) via an industrial network (a wired or wireless network) on which industrial controller 1204 resides; [0121], once the wearable apparatus 206 has received the augmented or virtual reality presentation, the user can remotely control the industrial device or automation system through interaction with the virtual control panel; through the direct communication between the wearable appliance 206 and industrial devices 504 (or other automation systems, machines, etc.) the virtual control panel can receive and display status information for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated an input unit configured to input the operation parameter in the adjustment screen; and a communication unit configured to transmit the operation parameter input through the input unit to the processing apparatus as suggested in Schmirler into Mullins.  Doing so would be desirable because typically, in order to view information relating to the industrial processes carried out by the machines and devices that make up industrial control environment 100, users must either rely on the pre-developed interface display screens executing on HMIs 114 (see user 122), or directly connect to the devices using a portable computer in order to view control programming and device configurations (see user 124) (see Schmirler [0048]).  When diagnosing problems, maintenance personnel are often required to search several of these sources of information individually, using several different software packages specific to the respective data sources being searched. Moreover, searching for information pertaining to a particular device or machine often requires an extensive knowledge of the overall industrial system in order to locate the data source to be searched (e.g., in order to locate the appropriate industrial controller or HMI terminal), as well as to identify the relevant operator screens and control program routines. Individually searching each of these data sources in connection with solving a system downtime issue or other problem can delay correction of maintenance issues, resulting in lost revenue and scheduling problems. Also, if an operator or maintenance person is not near an information source—such 

Regarding claim 4, Mullins in view of Schmirler teaches all the limitations of claim 1, further comprising:
wherein the display controller allows the adjustment screen to be displayed only when the direction identified by the identifying unit is a predetermined direction (Mullins Figs. 1-15; [0034], the HMD determines identifiers in the image or video frame of the physical object and identifies the physical object based on the identifiers and tracking data; the HMD may include a screen to display the retrieved virtual content in relation to an image of the physical object captured by a camera and displayed on a display screen of the HMD; [0073], cameras in sensors 202 can determine the line of sight of the viewing device 101; the virtual content generating module 504 displays the three-dimensional virtual object from different angles based on position of the camera of the viewing device 101 moving around the physical object; [0031], when a location, status, orientation, or position of another HMD meets the parameters or conditions associated with the virtual content, the servers provide the corresponding virtual content to the HMD (only when the direction is the predetermined direction); [0033], an authoring user of a HMD may generate custom content or may select from a library or repository of AR content stored on the HMD; the authorizing user of the HMD may create interactive content or a static menu of information identifying the physical object (e.g., apparatus) being viewed or pointed to by the HMD; the virtual content may include interactive virtual functions associated with functions of the physical object (e.g., a virtual red button when activated stops 

Regarding claim 5, Mullins in view of Schmirler teaches all the limitations of claim 1, further comprising:
wherein when the direction identified by the identifying unit is a predetermined direction, the display controller causes the display unit to display the adjustment screen corresponding to the processing apparatus captured by the imaging unit (Mullins Figs. 1-15; [0034], the HMD determines identifiers in the image or video frame of the physical object and identifies the physical object based on the identifiers and tracking data; the HMD may include a screen to display the retrieved virtual content in relation to an image of the physical object captured by a camera and displayed on a display screen of the HMD; [0073], cameras in sensors 202 can determine the line of sight of the viewing device 101; the virtual content generating module 504 displays the three-dimensional virtual object from different angles based on position of the camera of the viewing device 101 moving around the physical object; [0031], when a location, 
Mullins does not specifically recite when the direction identified by the identifying unit is a direction other than the predetermined direction, the display controller causes the display unit to display an operating status display screen displaying an operating status of the processing apparatus captured by the imaging unit.  However, Mullins does disclose the HMD may include a screen to display the retrieved virtual content in relation to an image of the physical object when the direction identified by the identifying unit is a direction other than the predetermined direction, the display controller causes the display unit to display an operating status display screen displaying an operating status of the processing apparatus captured by the imaging unit as suggested in Mullins (see Figs. 1-8; [0022], [0026], [0029], [0031-0034], [0044], [0057], [0066], [0068], [0072], [0089]).  Doing so would be desirable because with the help of advanced AR technology (e.g., adding computer vision and object recognition) the information about the surrounding real world of the user becomes interactive. Device-generated (e.g., artificial) information about the environment and its objects can be overlaid on a display through which a user views objects in 

Regarding claim 6, Mullins in view of Schmirler teaches all the limitations of claim 1, further comprising:
when the direction identified by the identifying unit is a predetermined direction and only some of parts included in the processing apparatus are captured by the imaging unit, the display controller displays the adjustment screen only corresponding to the part captured by the imaging unit on the display unit (Mullins Figs. 1-15; [0025-0026], machine include parts such as panels, dials, switches, circuit components, ([0027], [0043], [0056]), components, feature points; [0034], the HMD determines identifiers in the image or video frame of the physical object and identifies the physical object based on the identifiers and tracking data; the HMD may include a screen to display the retrieved virtual content in relation to an image of the physical object captured by a camera and displayed on a display screen of the HMD; [0073], cameras in sensors 202 can determine the line of sight of the viewing device 101; [0031], when a location, status, orientation, or position of another HMD meets the parameters or conditions associated with the virtual content, the servers provide the corresponding virtual content to the HMD (only when the direction is the predetermined direction); [0033], an authoring user of a HMD may generate custom content or may select from a library or repository of AR content stored on the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins in view of Schmirler in further view of Pretlove et al. (US 20060241792 A1, published 10/26/2006), hereinafter Pretlove.

Regarding claim 2, Mullins in view of Schmirler teaches all the limitations of claim 1, further comprising:
wherein a real space in the factory and the adjustment screen so as to overlap each other (Mullins Figs. 1-15; [0022], the virtual object may be associated with a physical object perceived with the camera of the viewing device; the viewing device may locally render the virtual object based on a position of the viewing device relative to the physical object; [0025], identifiers include a QR code or other visual identifying reference, such as feature points, that can be visually scanned using the camera of the HMD; [0034], the HMD determines identifiers in the image or video frame of the physical object and identifies the physical object based on the identifiers and tracking data; the HMD may include a screen to display the retrieved virtual content in relation to an image of the physical object captured by a camera and displayed on a display screen of the HMD; [0073], cameras in sensors 202 can determine the line of sight of the viewing device 101; [0033], an authoring user of a HMD may generate custom content or may select from a library or repository of AR content stored on the HMD; the authorizing user of the HMD may create interactive content or a static menu of information identifying the physical 
However, Mullins in view of Schmirler fails to expressly disclose the display unit displays a real space in the factory and the adjustment screen so as to overlap each other.  In the same field of endeavor, Pretlove teaches:
the display unit displays a real space in the factory and the adjustment screen so as to overlap each other (Pretlove Figs. 1-4; [0043], standing close to the equipment of interest, object 7, the user 1 sees in the display 3, a composite image 9 which includes an image 7' of a real object, a computer generated graphic image 4' of the pointer and one or more computer generated images 14' of documentation and/or graphic objects for control, such as a faceplate or a control panel 17'; [0062], video see-through uses a camera to capture a live video stream of the environment, or a least a series of still images, corresponding to the user's view of the world; the system combines computer-generated graphics 14', 4', 17' with the live video stream and projects the combined augmented reality video and image 7' of real object 7 on the display device; the user will see the video with virtual information overlaid as if he/she was looking at the real world; [0072], FIG. 4 shows shows an augmented reality display 9', an image 7' of the object (7, FIG. 1) and an image 4' of the pointer (4, FIG. 1). It also shows an image of a graphic of a control panel 14', or virtual faceplate, superimposed on the image 7' of the object; [0075], the registering unit 25 or registration unit combines the virtual graphics from the graphics unit 23 with the real world view; in case the video see-through method is used, a live video of the real world image from the camera system unit 26 is captured and combined with the graphical representation from the graphics unit 23; the registering unit 25 uses the pose data from the ID 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the display unit displays a real space in the factory and the adjustment screen so as to overlap each other as suggested in Pretlove into Mullins in view of Schmirler.  Doing so would be desirable because augmented Reality (AR) is a method of overlaying real world representations with computer-generated graphics. Ideally, for vision-based augmented reality, the computer-generated graphics are combined with real world images in a way in which the user will not be able to recognize any difference between the real and the computer-generated graphics. The user will get a perception of the real world environment which is improved by the presence of added visual images (see Pretlove [0005]).  A primary aim of the present invention is to provide a method to generate additional information to and interaction with existing plant information for the operator in the field using Augmented Reality techniques for use in identifying a control strategy to use to control an industrial automation process (see Pretlove [0011]).  Advantages include presenting virtual information in the real world is positioned and naturally attached to a device/equipment out in the process plant (see Pretlove [0024-0025]).  Addtionally, the system can be configured in different ways. The augmented reality may be applied, visualized, in at least two different ways: Video see-through, Optical see-through (see Pretlove [0061]).  The video see-through arrangement tends to be less demanding regarding the frame rate (see Pretlove [0063]).  

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins in view of Schmirler in further view of Tamai et al. (US 20150021103 A1, published 01/22/2015), hereinafter Tamai.

Regarding claim 7, Mullins in view of Schmirler teaches all the limitations of claim 1, further comprising:
when the direction identified by the identifying unit is an predetermined direction of the apparatus, the display controller allows the adjustment screen of the displayed (Mullins Figs. 1-15; [0034], the HMD determines identifiers in the image or video frame of the physical object and identifies the physical object based on the identifiers and tracking data; the HMD may include a screen to display the retrieved virtual content in relation to an image of the physical object captured by a camera and displayed on a display screen of the HMD; [0073], cameras in sensors 202 can determine the line of sight of the viewing device 101; gyroscope, compass, IMUs may be used to determine a position and orientation of the viewing device 101, and therefore a line of sight from the viewing device 101; [0031], when a location, status, orientation, or position of another HMD meets the parameters or conditions associated with the virtual content, the servers provide the corresponding virtual content to the HMD (only when the direction is the predetermined direction); [0033], an authoring user of a HMD may generate custom content or may select from a library or repository of AR content stored on the HMD; the authorizing user of the HMD may create interactive content or a static menu of information identifying the physical object (e.g., apparatus) being viewed or pointed to by the HMD; the virtual content may include interactive virtual functions associated with functions of the physical object (e.g., a virtual red button when activated stops the particular machine); the virtual content may also display dynamic information, such as status update (e.g., virtual green light to indicate that the machine is operating as expected); [0029], the AR content may be displayed in a HMD when the HMD is positioned in a line of sight of the wearer of the HMD and the HMD is directed to the physical object at the same (or similar point) in a three dimensional space as the HMD that originated or initially generated the AR content (content, such as the adjustment screen, is only when the direction is the predetermined direction); [0044], the server 110 provides the virtual content about the factory machine 114 to other viewing devices when the other viewing 
Mullins does not specifically recite when the direction identified by the identifying unit is an upper direction of the apparatus, the display controller allows the adjustment screen of the apparatus to be displayed.  However, Mullins does disclose the HMD may include a screen to display the retrieved virtual content in relation to an image of the physical object captured by a camera and displayed on a display screen of the HMD ([0034]), such as dialog boxes, menus, and statistics ([0022]).  Mullins further discloses when a location, status, orientation, or position of another HMD meets the parameters or conditions associated with the virtual content, the servers provide the corresponding virtual content to the HMD ([0031]).  Mullins further discloses that a plurality of different AR content can be displayed for specific orientations of the HMD relative to the physical object ([0026]).  Mullins further discloses an authoring user may generate interactive AR content, including an adjustment screen (e.g., a virtual red button when activated stops the particular machine) (see [0033]).  Mullins further discloses the AR the AR content may be displayed in a HMD when the HMD is positioned in a line of sight of the wearer of the HMD and the HMD is directed to the physical object at the same (or similar point) in a three dimensional space as the HMD that originated or initially generated the AR content (see [0029]).  Mullins further discloses displaying AR content corresponding to the location of the user and the orientation, such as the user is on the left side of the factory machine looking down ([0057]; an upper direction of the apparatus).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated when the direction identified by the identifying unit is an upper direction of the apparatus, the display controller allows the adjustment screen of the apparatus to be displayed as suggested in Mullins (see Figs. 1-8; [0022], [0026], [0029], [0031-0034], [0044], [0057], [0066], [0068], [0072], [0089]).  Doing so would be desirable because with the help of advanced AR technology (e.g., adding computer vision and object recognition) the information about the surrounding real world of the user becomes interactive. Device-generated (e.g., artificial) information about the environment and its objects can be overlaid on a display through which a user views objects in the real world (see Mullins [0003]).  The user can create AR content associated with physical objects using an AR content software tool and the AR content may then be stored on a server. In certain circumstances, the AR content may be provided to an AR device (or devices) when the AR device recognizes a corresponding physical object (see Mullins [0004]).  Additionally, allowing the user to customize the association between Mullins’ different types of content (such as adjustment screens) with Mullins’ different predetermined directions (such as an upper direction of the apparatus) would enable the system to display the most useful AR content for the direction in which the apparatus is viewed, rather than displaying all AR content simultaneously, which may be confusing, difficult to understand, and impair the user’s ability to see the apparatus.
However, Mullins in view of Schmirler fails to expressly disclose wherein the processing apparatus is a combination weighing apparatus configured to combination-weigh an article externally charged and supply the combination-weighed article to another processing apparatus disposed on a downstream side, and an upper direction of the combination weighing apparatus, the display controller allows the adjustment screen of the combination weighing apparatus to be displayed.  In the same field of endeavor, Tamai teaches:
wherein the processing apparatus is a combination weighing apparatus configured to combination-weigh an article externally charged and supply the combination-weighed article to another processing apparatus disposed on a downstream side, and an upper direction of the combination weighing apparatus, the display controller allows the adjustment screen of the combination weighing apparatus to be displayed (Tamai Figs. 1-8; [0039], FIG. 1 describes a combination weighing device 1; the combination weighing device 1 performs a combination calculation of weighing values of articles in a plurality of weighing hoppers 5, selects a combination of the articles in which the result of the combination calculation takes a value that falls within a predetermined permissible range, and discharges articles in the weighing hopper 5 that are included in the combination out of the combination weighing device 1; [0040], the combination weighing device 1 is installed on a frame 91 to be thereby disposed above a packaging device; [0041], the combination weighing device 1 includes a dispersing table 2, fourteen heads 40, a collection discharge chute 6, a touch panel 10, a control unit 30, and two cameras 60; [0044], the dispersing table 2 is a member in the shape of a flat cone-shaped table; the dispersing table 2 receives articles that are objects to be weighed from the supply conveyor 90 above the dispersing table 2; [0057], the collection discharge chute 6 collects the articles that are supplied from the weighing hoppers 5 and discharges the articles out of the combination weighing device 1; the discharged articles are supplied to a packaging device or the like (not illustrated) that is disposed below the collection discharge chute 6; [0094], an upper viewpoint image seen from a virtual camera; [0111], FIG. 6 illustrates an example of a screen displayed; [0112], a user performs various types of input to the combination weighing device 1; [0118], as illustrated in FIG. 1, the cameras 60 are installed at positions that are above the dispersing table 2; [0136], the setting buttons 154, 155 are buttons used when varying the setting values related to each of the radial feeders 3-1.about.14 and the dispersing table 2; [0124], the plan view image 101 is a plan view image 101 generated by the image processing unit 35f, and displays the state of the dispersing table 2 and the radial feeders 3 in approximately real time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the processing apparatus is a combination weighing apparatus configured to combination-weigh an article externally charged and supply the combination-weighed article to another processing apparatus disposed on a downstream 

Regarding claims 9-12, claims 9-12 contains substantially similar limitations to those found in claim 7.  Consequently, claims 9-12 are rejected for the same reasons.

is rejected under 35 U.S.C. 103 as being unpatentable over Mullins in view of Schmirler in further view of Pretlove in further view of Tamai et al. (US 20150021103 A1, published 01/22/2015), hereinafter Tamai.

Regarding claim 8, Mullins in view of Schmirler in further view of Pretlove teaches all the limitations of claim 2, further comprising:
when the direction identified by the identifying unit is an predetermined direction of the apparatus, the display controller allows the adjustment screen of the displayed (Mullins Figs. 1-15; [0034], the HMD determines identifiers in the image or video frame of the physical object and identifies the physical object based on the identifiers and tracking data; the HMD may include a screen to display the retrieved virtual content in relation to an image of the physical object captured by a camera and displayed on a display screen of the HMD; [0073], cameras in sensors 202 can determine the line of sight of the viewing device 101; gyroscope, compass, IMUs may be used to determine a position and orientation of the viewing device 101, and therefore a line of sight from the viewing device 101; [0031], when a location, status, orientation, or position of another HMD meets the parameters or conditions associated with the virtual content, the servers provide the corresponding virtual content to the HMD (only when the direction is the predetermined direction); [0033], an authoring user of a HMD may generate custom content or may select from a library or repository of AR content stored on the HMD; the authorizing user of the HMD may create interactive content or a static menu of information identifying the physical object (e.g., apparatus) being viewed or pointed to by the HMD; the virtual content may include interactive virtual functions associated with functions of the physical object (e.g., a virtual red button when activated stops the particular machine); the virtual content may also display dynamic information, such as status update (e.g., virtual green light to indicate that the machine is operating as expected); [0029], the AR content may be displayed in a HMD when the HMD is positioned in a line of sight of the wearer of the HMD and the HMD is directed 
Mullins does not specifically recite when the direction identified by the identifying unit is an upper direction of the apparatus, the display controller allows the adjustment screen of the apparatus to be displayed.  However, Mullins does disclose the HMD may include a screen to display the retrieved virtual content in relation to an image of the physical object captured by a camera and displayed on a display screen of the HMD ([0034]), such as dialog boxes, menus, and statistics ([0022]).  Mullins further discloses when a location, status, orientation, or position of another HMD meets the parameters or conditions associated with the virtual content, the servers provide the corresponding virtual content to the HMD ([0031]).  Mullins further discloses that a plurality of different AR content can be displayed for specific orientations of the HMD relative to the physical object ([0026]).  Mullins further discloses an authoring user may generate interactive AR content, including an adjustment screen (e.g., a virtual red button when activated stops the particular machine) (see [0033]).  Mullins further discloses the AR the AR content may be displayed in a HMD when the HMD is positioned in a line of sight of the wearer of the HMD and the HMD is directed to the physical object at the same (or similar point) in a three dimensional space as the HMD that originated or initially generated the AR content (see [0029]).  Mullins further discloses displaying AR content corresponding to the location of the user and the 
However, Mullins in view of Schmirler in further view of Pretlove fails to expressly disclose wherein the processing apparatus is a combination weighing apparatus configured to combination-weigh an article externally charged and supply the combination-weighed article to another processing apparatus disposed on a downstream side, and an upper direction of the combination weighing apparatus, the display controller allows the adjustment screen of the combination weighing apparatus to be displayed.  In the same field of endeavor, Tamai teaches:
wherein the processing apparatus is a combination weighing apparatus configured to combination-weigh an article externally charged and supply the combination-weighed article to another processing apparatus disposed on a downstream side, and an upper direction of the combination weighing apparatus, the display controller allows the adjustment screen of the combination weighing apparatus to be displayed (Tamai Figs. 1-8; [0039], FIG. 1 describes a combination weighing device 1; the combination weighing device 1 performs a combination calculation of weighing values of articles in a plurality of weighing hoppers 5, selects a combination of the articles in which the result of the combination calculation takes a value that falls within a predetermined permissible range, and discharges articles in the weighing hopper 5 that are included in the combination out of the combination weighing device 1; [0040], the combination weighing device 1 is installed on a frame 91 to be thereby disposed above a packaging device; [0041], the combination weighing device 1 includes a dispersing table 2, fourteen heads 40, a collection discharge chute 6, a touch panel 10, a control unit 30, and two cameras 60; [0044], the dispersing table 2 is a member in the shape of a flat cone-shaped table; the dispersing table 2 receives articles that are objects to be weighed from the supply conveyor 90 above the dispersing table 2; [0057], the collection discharge chute 6 collects the articles that are supplied from the weighing hoppers 5 and discharges the articles out of the combination weighing device 1; the discharged articles are supplied to a packaging device or the like (not illustrated) that is disposed below the collection discharge chute 6; [0094], an upper viewpoint image seen from a virtual camera; [0111], FIG. 6 illustrates an example of a screen displayed; [0112], a user performs various types of input to the combination weighing device 1; [0118], as illustrated in FIG. 1, the cameras 60 are installed at positions that are above the dispersing table 2; [0136], the setting buttons 154, 155 are buttons used when varying the setting values related to each of the radial feeders 3-1.about.14 and the dispersing table 2; [0124], the plan view image 101 is a plan view image 101 generated by the image processing unit 35f, and displays the state of the dispersing table 2 and the radial feeders 3 in approximately real time)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coleman (US 20160314623 A1) see Figs. 1-21 and [0060-0061], [0072-0101].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143